 


109 HR 5059 IH: New Hampshire Wilderness Act of 2006
U.S. House of Representatives
2006-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5059 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2006 
Mr. Bass (for himself and Mr. Bradley of New Hampshire) introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To designate the Wild River Wilderness in the White Mountain National Forest in the State of New Hampshire, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the New Hampshire Wilderness Act of 2006. 
2.Designation of Wild River Wilderness, White Mountain National Forest, New Hampshire 
(a)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain National Forest System land in the White Mountain National Forest in the State of New Hampshire, comprising approximately 23,700 acres, as depicted on the map entitled Proposed Wild River Wilderness—White Mountain National Forest, dated February 6, 2006, is designated as wilderness and and as a component of the National Wilderness Preservation System, which shall be known as the Wild River Wilderness. 
(b)Map and descriptionAs soon as practicable after the date of enactment of this Act, the Secretary of Agriculture, acting through the Chief of the Forest Service (in this section referred to as the Secretary), shall file a map and a legal description of the Wild River Wilderness with the committees of appropriate jurisdiction in the Senate and the House of Representatives. The map and legal description shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map and legal description. The map and legal description shall be filed and made available for public inspection in the Office of the Chief of the Forest Service. 
(c)AdministrationSubject to valid existing rights, the Secretary shall administer the Wild River Wilderness in accordance with laws applicable to the White Mountain National Forest and the Wilderness Act (16 U.S.C. 1131 et seq.), except that, with respect to the Wild River Wilderness, any reference in the Wilderness Act to the effective date of the Wilderness Act shall be deemed to be a reference to the date of enactment of this Act.  
(d)Fish and wildlifeAs provided in section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this section affects any jurisdiction or responsibility of the State of New Hampshire with respect to wildlife and fish in the State. 
(e)WithdrawalSubject to valid existing rights, all Federal land in the Wild River Wilderness are withdrawn from— 
(1)all forms of entry, appropriation, or disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and 
(3)disposition under the mineral leasing laws (including geothermal leasing laws).  
 
